Case 3:20-cv-02190-DMS-DEB Document 13-24 Filed 02/15/21 PageID.556 Page 1 of 5




  1   Raymond M. DiGuiseppe
      The DiGuiseppe Law Firm, P.C.
  2
      4320 Southport-Supply Road, Suite 300
  3   Southport, NC 28461
  4   Tel.: 910-713-8804
      Email: law.rmd@gmail.com
  5
  6   Michael P. Sousa
      Law Offices of Michael P. Sousa, APC
  7   3232 Governor Dr., Suite A
  8   San Diego, CA 92122
      Tel.: 858-453-6122
  9
      Email: msousa@msousalaw.com
 10
 11   Attorneys for Plaintiffs

 12
                              UNITED STATES DISTRICT COURT
 13
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 14
      LANA RAE RENNA, an individual;                        Case No. 3:20-cv-02190-DMS-DEB
 15   DANIELLE JAYMES, an individual;
 16   HANNAH SPOUSTA, an individual;
      LAURA SCHWARTZ, an individual;                        DECLARATION OF ROBERT
 17
      MICHAEL SCHWARTZ, an individual;                      MACOMBER IN SUPPORT OF
 18   ROBERT MACOMBER, an individual;                       PLAINTIFFS’ OPPOSITION TO
 19   CLINT FREEMAN, an individual;                         DEFENDANTS’ MOTION TO
      RICHARD BAILEY, an individual;                        DISMISS
 20   JOHN KLIER, an individual; JUSTIN
 21   SMITH, an individual; JOHN                            Date/Time: To Be Set By Court
      PHILLIPS, an individual; PWGG, L.P., a                Time:        13A
 22   California Limited Partnership;                       Judge:       Hon. Dana M. Sabraw
 23   CHERYL PRINCE, an individual;                         Trial Date: None set
      DARIN PRINCE, an individual; NORTH                    Action Filed: 11/10/2020
 24   COUNTY SHOOTING CENTER, INC.,
 25   a California Corporation; RYAN
      PETERSON, an individual;
 26
      GUNFIGHTER TACTICAL, LLC, a
 27   California Limited Liability Company,
 28   FIREARMS POLICY COALITION,
                                            1
      DECLARATION OF PLAINTIFF ROBERT MACOMBER IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                     DISMISS
                                                                          (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-24 Filed 02/15/21 PageID.557 Page 2 of 5




  1   INC.; SAN DIEGO COUNTY GUN
      OWNERS PAC; CITIZENS
  2
      COMMITTEE FOR THE RIGHT TO
  3   KEEP AND BEAR ARMS; and
  4   SECOND AMENDMENT
      FOUNDATION,
  5
  6                         Plaintiffs,
            vs.
  7
  8   XAVIER BECERRA, in his official
      capacity as Attorney General of
  9   California; and LUIS LOPEZ, in his
 10   official capacity as Director of the
      Department of Justice Bureau of
 11   Firearms,
 12                          Defendants.
 13
 14
 15   I, ROBERT MACOMBER, declare as follows:
 16         1.      I am an adult resident of the County of San Diego, California, and am
 17
      a named Plaintiff in the above matter. I have personal knowledge of the facts stated
 18
 19   herein, and if called as a witness, I could competently testify to these facts.
 20
            2.      This declaration is executed in support of Plaintiffs’ Opposition to
 21
 22   Defendants’ Motion to Dismiss.
 23         3.     I am not prohibited under state or federal law from possessing,
 24
      receiving, owning, or purchasing a firearm.
 25
 26         4.     I hold an active license to carry a concealed weapon (“CCW”) issued
 27
      by my county sheriff, after proving “good cause” and “good moral character” to
 28                                            2
      DECLARATION OF PLAINTIFF ROBERT MACOMBER IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                     DISMISS
                                                                          (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-24 Filed 02/15/21 PageID.558 Page 3 of 5




  1   my licensing authority, successfully completing a course of training on the law and
  2
      firearms proficiency under § 26165 and passing an extensive Live Scan-based
  3
  4   background check and placement into the State’s system for monitoring law

  5   enforcement contact, arrests, and criminal convictions (“Rap Back”).
  6
            5.     I am a member and supporter of Plaintiffs FIREARMS POLICY
  7
  8   COALITION, SAN DIEGO COUNTY GUN OWNERS PAC, CITIZENS
  9
      COMMITTEE FOR THE RIGHT TO KEEP AND BEAR ARMS, and SECOND
 10
 11   AMENDMENT FOUNDATION.

 12         6.     But for California’s Handgun Ban and Defendants’ active enforcement
 13
      thereof, I would purchase for self-defense and other lawful purposes a Sig P365
 14
 15   and self-manufacture a Glock 43 Polymer 80, both of which are handguns in
 16   common use for self-defense and lawful purposes and widely sold and possessed
 17
      outside of California.
 18
 19         7.      I would like to self-manufacture the Glock 43 Polymer 80 to use it as
 20
      a concealed carry handgun for self-defense. The Glock 17 and Glock 19 that are
 21
 22   on Defendants’ Roster are too large to use for a concealed carry weapon. The
 23   Glock 43 is designed to be a concealable weapon. Another reason I would like to
 24
      self-manufacture the Glock 43 is because it carries 8 rounds and can still be used
 25
 26   for concealed carry.
 27
 28                                                    3
      DECLARATION OF PLAINTIFF ROBERT MACOMBER IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                     DISMISS
                                                                          (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-24 Filed 02/15/21 PageID.559 Page 4 of 5




  1         8.      I would like to purchase a Sig P365 because I can use it as a concealed
  2
      carry weapon, and it is safer for me to use for self-defense than any gun currently
  3
  4   on Defendants’ Roster. I am 77 years old. I have tremors in my hands. I often

  5   have difficulty maintaining stability in my hands which is why accuracy ratios on a
  6
      handgun are especially important to me. In a situation where I needed to use a gun
  7
  8   for self-defense, this gun is much more accurate than any concealed carry weapon
  9
      on the Roster. I would have a much higher likelihood of hitting my intended target
 10
 11   using a Sig P365 than any gun on Defendants’ Roster.

 12         9.      Because the handguns that I seek to self-manufacture and purchase for
 13
      lawful purposes are currently excluded from Defendants’ Roster of purportedly
 14
 15   “safe handguns,” California’s Handgun Ban bars me from purchasing and taking
 16   possession of them from a licensed retailer, who are likewise prohibited from
 17
      selling them to me on pain of criminal sanction.
 18
 19         10.     I have no other lawful method of purchasing these handguns in
 20
      California.
 21
 22         I declare under penalty of perjury that the foregoing is true and correct.
                              02/13/2021
 23         Executed on _________________.
 24
 25
 26                                                 ____________________________
 27                                                 ROBERT MACOMBER

 28                                                    4
      DECLARATION OF PLAINTIFF ROBERT MACOMBER IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                     DISMISS
                                                                          (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-24 Filed 02/15/21 PageID.560 Page 5 of 5




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                                    5
      DECLARATION OF PLAINTIFF ROBERT MACOMBER IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                     DISMISS
                                                                          (CASE NO.: 3:20-CV-02190-DMS-DEB)
